Title: From James Madison to Nathan Sanford, 31 August 1806
From: Madison, James
To: Sanford, Nathan



Sir.
Dept. of State. Augt. 31. 1806.

Your letter of the 21st. inst. has been duly recd.  The President thinks it proper that Thomas Lewis, stated to have been indicted in April for his Agency in preparing the expeditions of the Ship Leander, and to have returned to New York, should be brought to trial.  You will be pleased therefore to take the steps requisite for that purpose.  I am &c. 

James Madison.

